Citation Nr: 0737953	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-18 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative left inguinal hernia repair, ilio-inguinal nerve 
entrapment, and ilio-inguinal neurectomy, to include 
entitlement to a separate compensable rating for residual 
superficial scarring.

2.  Entitlement to a rating in excess of 10 percent for post-
operative lysis of adhesions following hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 7, 1983, to May 13, 1983.  He had periods of active 
duty for training including from May 31, 1986, to June 21, 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, continued a 10 percent rating for ilio-inguinal nerve 
entrapment status post left inguinal hernia repair.  It was 
noted that the disability had been previously rated as a 
residual tender scar.  The veteran submitted a notice of 
disagreement in June 2002 asserting that his residuals of 
left inguinal hernia repair were more than 10 percent 
disabling.

A June 2003 Decision Review Officer's determination granted 
entitlement to a separate 10 percent rating for post-
operative lysis of adhesions following hernia repair, but 
denied entitlement to a rating in excess of 10 percent for 
post-operative left inguinal hernia repair, ilio-inguinal 
nerve entrapment, and ilio-inguinal neurectomy.  The decision 
also denied entitlement to a separate rating for residual 
scarring or a temporary total rating based upon the need for 
convalescence.  

The Board remanded the case for additional development in 
January 2005.  The case has now been returned to the Board 
for further appellate review.  

The claim for a higher rating for post-operative adhesions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

The post-operative left inguinal hernia repair with ilio-
inguinal nerve entrapment and ilio-inguinal neurectomy is 
severe in degree, but does not result in a recurrent hernia, 
a painful scar which is distinctive and separate from the 
pain from the nerve entrapment, and has not resulted in 
frequent hospitalizations, or marked interference with 
employment. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for ilio-inguinal nerve neuropathy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.123, Diagnostic 
Codes 7338, 8630 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2001, June 2001, October 2001, May 2002 and 
April 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The veteran's initial duty to assist letter was provided 
before the adjudication of his claim.  In addition, after 
later letters were issued, he was afforded an adequate period 
of time to respond to the letters, and his case was 
subsequently readjudicated.  The Board concludes, therefore, 
that the appeal may be adjudicated without a remand for 
further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In this case, service medical records show the veteran 
underwent left inguinal hernia repair in June 1986.  A 
November 2000 VA examination report noted a diagnosis of 
possible left ilio-inguinal nerve entrapment in the scar.  
Private medical records dated in December 2000 revealed an 
unremarkable examination except for some tenderness over the 
incision area.  The assessment was inguinal pain most likely 
secondary to surgical adhesions.  A May 2001 private medical 
report noted the veteran had been treated for a varicocele 
and an apparent cord entrapment secondary to his left 
inguinal hernia repair.  It was noted the veteran had been 
unable to function and was disabled because of chronic and 
persistent pain.

VA treatment records dated in July 2001 show the veteran 
underwent an ilio-inguinal nerve block with only a 25 percent 
reduction in pain.  Records show he underwent an ilio-
inguinal nerve block with a 50 percent reduction in pain in 
September 2001, but that in October 2001 he reported there 
had been no reduction in pain.  He underwent an additional 
ilio-inguinal nerve block in January 2002.  On VA examination 
in February 2002 the veteran complained of burning pain to 
the left groin and medial aspect of the left thigh.  The 
diagnosis was likely involvement of the left ilio-inguinal 
nerve.  VA treatment records dated in April 2002 noted the 
veteran had more than a tender scar and described the 
disorder as post hernia neuralgia.

VA examination in June 2002 revealed a well-healed eight 
centimeter left inguinal scar that was slightly darker in 
color that the surrounding tissue.  There was no evidence of 
adherence to the underlying tissue or hernia recurrence.  
There was good movement of the skin and surrounding scar.  
The diagnosis was left inguinal hernia repair with no 
recurrence.

Private hospital reports show the veteran underwent left 
groin exploration with lysis of adhesions and ilio-inguinal 
neurectomy in May 2002.  The post-operative diagnosis was 
left groin pain secondary to entrapment of the spermatic cord 
due to adhesions.  A June 2002 report noted he had done 
fairly well since then and that examination revealed no 
tenderness over the incision.

On VA examination in January 2004 the veteran complained of 
continued numbness and pain along the anterolateral aspect of 
the left thigh over the anterior femoral cutaneous nerve.  
There was no evidence of hernia recurrence, but he reported 
he had some abdominal cramps with reactive diarrhea.  No 
diagnosis as to this matter was provided.

In correspondence dated in February 2004 the veteran, in 
essence, asserted an increased rating was warranted for his 
service-connected post-operative lysis of adhesions following 
hernia repair.  In support of that claim he submitted a copy 
of an operation report for incision and drainage of a 
perirectal abscess with debridement.  In a May 2004 statement 
in support of his claims he asserted his ability to work was 
impaired because of his service-connected disabilities and 
noted he was presently receiving Social Security 
Administration (SSA) disability benefits.  Those records were 
obtained and reflect that he was found to be disabled due to 
knee disorders.  

VA examination in May 2004 revealed pain and tenderness in 
the left lower quadrant.  The veteran also complained of 
constipation and nausea three times per day.  The diagnosis 
was status post left inguinal hernia repair and adhesions 
with minimal residuals. 

In his November 2004 brief the veteran asserted higher, 
extraschedular ratings were warranted.  He claimed records 
showing the disorder required he take pain relieving 
medication demonstrated the disorder was more disabling than 
presently rated.

The veteran was subsequently afforded several additional VA 
examinations in August 2005 and June 2006.  A VA peripheral 
nerves examination dated in August 2005 shows that the 
veteran reported having paresthesia and pain in the left 
groin and thigh since his inguinal hernia repair.  He also 
reported pain which radiated to the anterior thigh, leg and 
left foot.  Sensory examination was remarkable for impaired 
pinprick in the groin area bilaterally, as well as in the 
left anterior thigh.  The diagnoses included involvement of 
left inguinal nerve, likely due to status post left inguinal 
hernia repair, and lower back pain with right sciatica.  

Also presented are numerous recent VA medical records, and a 
lay statement dated in April 2005 which reflects that a 
friend recounted that the veteran experiences recurring daily 
pain due to the hernia surgery.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3.

A review of the record shows that the veteran's service-
connected ilio-inguinal nerve damage is currently rated 10 
percent disabling under Diagnostic Code 8630, for severe 
neuritis of the ilio-inguinal nerve.  A 10 percent rating is 
the maximum evaluation available under that code or 
comparable codes. See 38 C.F.R. § 4.123; 38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (paralysis) and Diagnostic Code 8730 
(neuralgia).  

The Board finds that the veteran's inguinal neuropathy is 
most appropriately rated under Diagnostic Code 8730 which was 
selected by the RO.  The Board has considered the 
applicability of alternative diagnostic codes, but finds that 
none are applicable to the veteran's disability.  There is no 
indication that the disorder is associated with urinary 
system dysfunction or infection so as to warrant a rating 
pursuant to 38 C.F.R. § 4.115a, nor is there evidence of the 
presence of a recurrent inguinal hernia so as to warrant a 
rating under Diagnostic Code 7338.  For example, the report 
of a VA examination conducted in June 2006 specifically noted 
that the veteran currently had no hernia.  With respect to 
the contention that a separate rating is warranted for a 
painful scar, the Board notes that there is no distinct 
symptomatology of a scar which can be separated from the 
rating assigned based on painful neuropathy.  In fact, the VA 
examination report of August 2005 indicated that the scar was 
not painful.  It was further noted that the scar was not 
productive of limitation of motion of function.  Therefore, 
assignment of a separate rating would result in impermissible 
pyramiding.  

While VA's Rating Schedule ordinarily will apply, there are 
exceptional or unusual factors that can render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  However, the evidence does not include any treatment 
records showing that the veteran has been hospitalized 
recently for treatment of the disorder, and there is no 
evidence that the inguinal neuropathy causes marked 
impairment with employment.  Although the veteran is 
unemployed, the records from the Social Security 
Administration reflect that this resulted from nonservice-
connected knee disorders.  Accordingly, the Board concludes 
that an initial disability rating higher than 10 percent for 
the veteran's inguinal hernia residuals is not warranted on a 
schedular or extra-schedular basis.  

The Board has considered the statements made by the veteran 
and by the office manager of a law firm, however, these can 
not be used as a bases to award an increased rating in this 
case.  The veteran is competent to describe the pain he has 
associated with his service-connected disability, but here 
the Board considers the statements of the veteran and his 
associate in light of competent medical evidence provided in 
the context of a medical examination.  


ORDER

A rating in excess of 10 percent for post-operative left 
inguinal hernia repair, ilio-inguinal nerve entrapment, and 
ilio-inguinal neurectomy, to include entitlement to a 
separate compensable rating for residual superficial 
scarring, is denied.




REMAND

In his substantive appeal statement dated in April 2007, the 
veteran asserted that he has a partial obstruction manifested 
by delayed motility and painful episodes.  He states that he 
has gone to the emergency room twice, and must be maintained 
on medication to prevent the obstruction.  

With respect to the claim for a higher rating for post-
operative lysis of adhesions following hernia repair, the 
Board notes that the RO has rated appellant's service-
connected adhesions under 38 C.F.R. § 4.114, Code 7301. Under 
Code 7301, a 10 percent evaluation may be assigned for 
moderate adhesions of the peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention. 
A 30 percent evaluation requires moderately severe adhesions 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain than are present with severe adhesions.  A 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by x-ray, frequent and prolonged episodes 
of severe colic distention, nausea or vomiting, following 
severe peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage. NOTE: Ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intra-abdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.

The veteran's recent medical treatment records reflect that 
he has been treated for complaints of abdominal pain and 
constipation.  An abdominal X-ray dated November 2005 was 
interpreted as showing moderate fecal retention.  

The Board finds that clinical interpretation of the foregoing 
records is required for the purpose of determining whether 
any of the recent findings are reflective of 


partial obstruction with delayed motility as is contemplated 
for a higher 30 percent rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims file, 
including the above referenced VA medical 
treatment records, to a VA physician for 
the purpose of obtaining a medical 
opinion regarding whether the recent 
complaints and findings of abdominal 
pain, constipation and fecal retention 
are reflective of the presence of partial 
obstruction with delayed motility due to 
adhesions following the hernia repair.  
An actual physical examination of the 
veteran is not required unless deemed 
necessary by the VA examiner preparing 
the opinion.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


